Citation Nr: 0626173	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  04-24 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from July 1959 to July 1962, 
and September 1966 to December 1983.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2003 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO).

The Board notes that the veteran, in his February 2004 
statement, appears to request to reopen his claim for service 
connection for a heart condition.  The RO sent the veteran a 
duty to assist letter in March 2004, but there is no evidence 
any further action was taken on the matter.  This matter is 
REFERRED to the RO for the appropriate action.


FINDING OF FACT

The veteran's hemorrhoids are not accompanied by fissures or 
anemia.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In September 2002, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because an 
increased rating has been denied, any question as to the 
appropriate effective date is moot, and there can be no 
failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, and providing a VA examination.  
Consequently, the duty to assist and notify has been met.

The veteran is currently service-connected at 10 percent 
under Diagnostic Code (DC) 7336 for his hemorrhoids.  DC 7336 
provides a 20 percent rating for hemorrhoids with persistent 
bleeding and secondary anemia or with fissures.

The evidence of record indicates the veteran had a 
hemorrhoidectomy in February 2002.  An October 2002 examiner 
reported findings of no fissures or anemia, and no evidence 
of bleeding.  Records prior to the hemorrhoidectomy report a 
history of persistent, thrombosed hemorrhoids with blood.  
The records do not contain any findings as to anemia or 
fissures, however, and there is no opinion as to whether the 
bleeding is persistent.  In light of the foregoing lack of 
evidence of fissures or anemia, a rating in excess of 10 
percent is not warranted.  


ORDER

A rating in excess of 10 percent for hemorrhoids is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


